Yi Liu v Tiedemann (2021 NY Slip Op 02750)





Yi Liu v Tiedemann


2021 NY Slip Op 02750


Decided on May 04, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 04, 2021

Before: Gische, J.P., Mazzarelli, Oing, González, JJ. 


Index No. 655147/20 Appeal No. 13742N Case No. 2021-00030 

[*1]Yi Liu et al., Plaintiffs-Respondents,
vMichael Tiedemann et al., Defendants-Appellants.


Pryor Cashman LLP, New York (Eric M. Fishman of counsel), for appellants.
Kagen Caspersen & Bogart PLLC, New York (Joel M. Taylor of counsel), for respondents.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered December 17, 2020, which, to the extent appealed from, denied defendants' motion to compel arbitration, unanimously reversed, on the law, with costs, and the motion granted.
Plaintiffs are correct that the choice of law provision in the parties' agreements requires the application of Delaware law (Henry Schein, Inc. v Archer & White Sales, Inc. , __ US __, 139 S Ct 524, 529 [2019]).
Under Delaware law, the agreements, which contain a broad arbitration clause and incorporate the rules of JAMS (which provide for arbitrability to be decided by the arbitrator), mandate referral of the issue of arbitrability to the arbitrator (James &
Jackson, LLC v Willie Gary, LLC , 906 A2d 76, 79-80 [Del 2006]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 4, 2021